The motion for rehearing is predicated on the proposition that our holding was erroneous in Stevens v. State, No. 18,823 (page 333 of this volume), under facts there and here present that inspectors of the Liquor Control Board were not accomplice witnesses. In the motion for rehearing in the Stevens case the same reasons were advanced as against the soundness of our holding as are found in the motion for rehearing now under consideration. Recognizing that the question was not without difficulty it was considered maturely. After much investigation we reached the conclusion that to hold as then and now urged would be contrary to the weight of authority from the courts of other states, and in conflict with the announcement of the Supreme Court of the United States in Sorrells v. United States, 287 U.S. 435, 77 L.Ed., 413, 53 S.Ct., 210. Having reached the conclusion indicated, it resulted in overruling the motion for rehearing in the Stevens case which opinion on rehearing was released on December 8th, 1937. Stevens v. State, supra.
On the authority of that case and those cited in the opinion therein, the motion for rehearing in the present case is overruled.
Overruled.